DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive.  Applicant asserts that Ashrafzadeh does not teach rotating the drum less than one revolution between capturing first and second images.  However, it does teach this limitation (see figs. 7 and 8, showing a less than one revolution between the two images; also see para. 66, suggesting that the two images should be taken in quick succession).

Response to Amendments
The rejections of claims 1, 6, 11, 12, 15, and 19 under 35 USC 102(a)(1) and claims 2-5, 7-10, and 13 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 10, 11, 15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140326067 by Chanda et al. in view of U.S. Patent Application Publication 20160222577 by Ashrafzadeh et al.
As to claim 1, Chanda teaches a method of controlling a washing machine comprising detecting properties of laundry in a drum of the washing machine, the detecting comprising detecting a weight of laundry (para. 33), capturing an image of an interior of a drum using a single camera (para. 33) and detecting a volume of the laundry from the image (para. 34), and calculating the density of the laundry from the weight and volume (para. 39).
Chanda teaches capturing multiple images to generate a stereoscopic (three-dimensional) image (para. 33), but does not teach capturing a first image and a second images after rotating the drum at less than one revolution.  However, one of ordinary skill in the art would have recognized as obvious to perform this operation.  Ashrafzadeh teaches a method of controlling a washing machine that determines a volume of laundry (para. 46) by capturing multiple images over time as a drum is rotated (para. 35).  Ashrafzadeh recognizes that some determinations required analysis of multiple images over time as the drum rotates (para. 35), and one of ordinary skill in the art would have been motivated to detecting volume using this method as necessary based on particular situations.  Ashrafzadeh further teaches capturing a first image (fig. 7) and capturing a second image after the drum rotates less than one revolution (fig. 8).  It 
As to claim 10, Ashrafzadeh teaches detecting the volume of the laundry based on analyzing light and shadow portions of the laundry in images (para. 27).
As to claim 11, Chanda teaches capturing images using a plurality of cameras (one or more load volume sensors may be used, the sensors being cameras, para. 33), and the detecting would be performed using images from the plurality of cameras.
As to claim 15, Chanda teaches detecting the weight of the laundry by measuring an electric current applied to a motor when rotating the drum (para. 31, motor torque is sensed, motor torque being a function of electric current).
As to claim 19, Chanda teaches radiating light to the interior of the drum using an illuminating devices and capturing an image of the interior of the drum (para. 34).
As to claim 20, Ashrafzadeh teaches determining a light portion and a shadow portion of the laundry defined by radiating light into the drum and detecting the volume of the laundry based on a ratio of the light and shadow portions (para. 27).
As to claim 21, Ashrafzadeh teaches rotating the drum by less than 90 degrees between capturing the first and second images (see figs. 7 and 8).
As to claim 22, Ashrafzadeh teaches rotating the drum based on maintaining an arrangement or shape of the laundry between drum positions (para. 66).

s 2-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140326067 by Chanda et al. in view of U.S. Patent Application Publication 20160222577 by Ashrafzadeh et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20130312202 by Balinski et al.
As to claim 2, Chanda teaches that parameters such as water level, rotation speed, and rotation time period may be set based on a determined fabric density (para. 50), but it does not teach comparing a calculated density to a predetermined reference value and changing a parameter based on the comparision.  However, one of ordinary skill in the art would have recognized as obvious to compare the density against a reference valve when making changes to washing parameters.  Balinski teaches a method of controlling a washing machine and teaches varying the water level in the drum based on density (mass and volume proportion) of laundry from a minimum level for low density, average level for medium density, and maximum level for high density (fig. 18).  It follows that one of ordinary skill in the art would have recognized the correlation between laundry density and water level and would have performed a washing method to compare the density against a reference (e.g. average) value to then determine deviations from the value.  Balinski teaches that setting the proper water level based on density provides an optimal treating cycle at the lowest cost (para. 97), and one of ordinary skill in the art would have been motivated to perform the method suggested by Balinski to realize the benefits it teaches.  Therefore, the claimed invention would have been obvious at the time it was filed.

As to claim 4, Chanda teaches that parameters such as water level, rotation speed, and rotation time period may be set based on a determined fabric density (para. 50), but it does not teach comparing a calculated density to a predetermined reference value.  However, one of ordinary skill in the art would have recognized as obvious to compare the density against a reference valve and change a rotation speed, rotation time period, or rotation change cycle accordingly.  Balinski teaches that wash loads with a high qualitative load size based on weight and volume may require a higher rotation speed (paras. 85-87).  One of ordinary skill in the art would have thus been motivated to compare a calculated density against a reference value to adjust a rotation speed accordingly (higher or lower) in order to provide an optimal wash cycle, as suggested by Balinski and commensurate with the suggestion of Chanda that a rotation speed is dependent on a laundry density.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, as discussed above, Balinski teaches varying the water level in the drum based on density (mass and volume proportion) of laundry from a minimum level for low density, average level for medium density, and maximum level for high density (fig. 18).  It follows that one of ordinary skill in the art would have recognized the correlation between laundry density and water level and would have performed a washing method to compare the density against a reference (e.g. average) value to then 
As to claim 13, Balinski teaches notifying a user of a change on a water level depending on whether the density is higher or lower than a reference value (para. 95).

Claims 7, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20140326067 by Chanda et al. in view of U.S. Patent Application Publication 20160222577 by Ashrafzadeh et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20140352077 by Leitert et al.
As to claim 7, Chanda teaches that its drum has a plurality of through-holes 20 (fig. 1), but it does not teach that detecting the volume of laundry is performed by measuring a number of exposed through-holes from an image.  However, one of ordinary skill in the art would have recognized as obvious to perform this function.  Leitert teaches a method of detecting the volume in a washing machine using a camera to capture an image and measuring a number of exposed perforations (through-holes) (paras. 40 and 42).  Leitert teaches that using the method of detecting markings, such as perforations, results in a more accurate volume determination, particularly when laundry beings to fill upper portions of the drum (para. 35).  One of ordinary skill in the art would have therefore been motivated to perform the method of detecting through-holes taught by Leitert in order to have a more accurate determination of volume.  Therefore, the claimed invention would have been obvious at the time it was filed.

As to claim 10, Chanda does not teach analyzing light and shadow portions of the laundry in the image.  However, Leitert teaches that images are analyzed based on detecting light and dark areas in order to isolate the laundry load from the background (para. 27).  One of ordinary skill in the art would have recognized as obvious that performing this analysis is used to isolate the load from the background in order to identify the load and perform a volume determination, as taught by Leitert.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 12, Chanda teaches radiating light using an illuminating device and capturing an image of the interior of the drum (para. 34).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach method that waits for a user to perform an input and changes washing parameters if no input is received (i.e. after a predetermined time period has elapsed).  While it is known for washing machines to select default (i.e. reference) values if no input is received from a user, the prior art of record does not teach selecting machine-determined parameters that differ from default parameters for a cycle if no input is received.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711